Citation Nr: 0828080	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the veteran is competent for purposes of disbursement 
of VA benefits payments.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from August 1978 to December 
1981.  This appeal initially came before the Board of 
Veterans' Appeals (Board) from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming, which denied the veteran's request 
for reconsideration of the finding that he was not competent 
to handle disbursement of VA benefits.  The veteran's appeal 
was remanded in March 2006 and in December 2006.

The veteran requested a video conference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned in the July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the Board's Remand of the appeal in March 2006, the 
Appeals Management Center (AMC) issued a letter in April 2006 
which advised the veteran of VA's duties to notify and assist 
him.  Unfortunately, this letter advised the veteran of the 
criteria for an increased disability rating, as did a June 
2006 supplemental statement of the case (SSOC), which also 
discussed assignment of effective dates for ratings.  

In December 2006, the Board again Remanded the appeal, and 
directed the AMC to issue notice to the veteran regarding the 
issue actually on appeal, determination of competency to 
handle disbursement of VA benefits payments.  Unfortunately, 
the notice letter issued following that Remand was sent to 
the veteran's guardian for financial affairs, the Wyoming 
Guardianship Corporation, but no notice was sent to the 
veteran himself at the veteran's place of residence.  A copy 
of the notice was sent to the veteran's representative.  
There is, however, no communication of record which indicates 
actual receipt of the notice by the veteran.  

The Board notes that the veteran himself responded to several 
communications of record addressed to him at his residence, 
but the veteran has not responded to any communication 
addressed to him through his guardian.  The Board further 
notes that the veteran has indicated in the record that he is 
attempting to terminate the relationship with the Wyoming 
Guardianship Corporation.

Similarly, SOC/SSOCs of record were issued only to the 
veteran's fiduciary, Wyoming Guardianship Corporation.  In 
October 2007, the Board observes that the SSOC was not issued 
to either to the veteran or to the veteran's representative.  

The regulation governing incompetency determinations requires 
notice to the beneficiary, in this case, the veteran, unless 
the beneficiary has been declared incompetent by a court of 
competent jurisdiction.  38 C.F.R. § 3.353(e) (2007).  There 
is no evidence that such a determination has been made in 
this case.  Therefore, notice to the veteran himself, at the 
veteran's residence, apart from any notice to his guardian, 
is required.  

The Board notes that in a January 2008 VA Form21-4138 the 
veteran provided his address.  This address should be 
verified to ensure that it is correct.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant, at his residence, 
notice which advises him accurately of the 
information and evidence not of record 
that is necessary to substantiate his 
claim on appeal.  Specifically advise him 
what the evidence must show in a claim 
regarding competency to handle 
disbursement of veterans' benefits funds.  
Advise the veteran of VA's duties to 
assist and notify him with regard to his 
claim.

2.  Send the veteran a copy of all 
SOC/SSOCs since 2004.

3.  If the decision is adverse to the 
veteran, the veteran should be provided 
with an appropriate Supplemental Statement 
of the Case, which sets forth the 
applicable legal criteria pertinent to 
this appeal, in addition to any notice 
sent to the veteran's representative or 
the notice to his guardian for VA benefits 
purposes.  The veteran should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

